DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 8,217,628), hereinafter Yang, in view of Feuchter Wilfried (DE 102011088359), hereinafter Feuchter.
            As to Claim 1, Yang discloses in figure 1, (see figure below):-

    PNG
    media_image1.png
    382
    463
    media_image1.png
    Greyscale


       A battery system, comprising [see figure above]: 
   a solid state switch (SSS) [switching module (120); Col. 4, lines 63-67], and a battery management system (BMS) [Battery management system (130); Col. 4, lines 63-67] including a gate driver [driver (131b1)  and (131b2); Col. lines 12-16]  and  wherein the BMS includes a shunt circuit and a current measurement circuit [ noted that a shunt  circuit and current measurement circuit (MPU); see figure above; Col. 7, lines 35-45], wherein the SSS and the BMS share modules that used for both SSS and BMS; wherein the modules include the shunt circuit and the current measurement circuit; wherein the current measurement circuit comprises a first part connected  to the shunt circuit via a primary channel [see figure above; the current measurement MPU has two channels or electrical lines to measure current across the resistor (160)]].
          Yang does not disclose explicitly, and a second part connected to the shunt circuit  via a secondary channel; and  
        Wherein the first part is used for first current measurement and the second part is used of second current measurement to provide a fast signal driving the SSS.
 Feuchter discloses I figure 1,wherein the first part is used for first current measurement, and the second part is used  of second current measurement to provide a fast signal driving the SSS [noted that the battery (102) has two current measuring circuit (202) and (204); connection of the current sensor across two terminals are already disclose Yang’s apparatus].
          It would have been obvious to a person having ordinary skill in the art the time the invention was made to add additional current measuring means in Yang’s apparatus as taught by Feuchter when one current sensor breaks down, the current value of the battery can be obtained .
             As to claim 2, Yang discloses in figure 1, wherein the at least one of the gate driver and the shunt circuit is to control the SSS [noted that the gate driver controls the switching module (120)].          As to claim 3, Yang disclsoes  in figure 1,  wherein the SSS includes at least one field-effect transistor FET [the switches are FET switches, see Col. 9, lines 20-35].          As to claim 8, Yang discloses in figure 1, wherein the current measurement circuit [MPU 132; senses current across the shunt resistor (160)] includes  the shunt circuit in the BMS, wherein the current measurement circuit is shared with the SSS and the BMS.
         As to claim 14, Yang discloses in figure 1, wherein the at least one module includes a serial communication interface [noted that signals are transmitted through a single wire].
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Feuchter, and in view of EP 2,629,392, hereinafter 392’.
As to claim 4, Yang does not disclose explicitly,   wherein the SSS includes at least one set of anti-serially interconnected FETs, the at least one set of anti-serially interconnected FETs including a first FET and a second FET, wherein: gate electrodes of the first and second FETs are electrically interconnected to each other, source electrodes of the first and second FETs are electrically interconnected to each other, a drain electrode of the first FET is electrically connected to a first terminal, and a drain electrode of the second FET is electrically connected to a second terminal, and wherein: the gate driver of the BMS is connected with the SSS via a first driving line and a second driving line, the first driving line is connected with gate electrodes of 
  392’ discloses in figure 8, wherein the SSS includes at least one set of anti-serially interconnected FET [FETS 33 and 35] , the at least one set of anti-serially interconnected FETs including a first FET and a second FET [FETS 33 and 35] , wherein: gate electrodes of the first and second FETs are electrically interconnected to each other [the gates are electrically connected each other; see figure 8], source electrodes of the first and second FETs are electrically interconnected to each other [see figure 8], a drain electrode of the first FET is electrically connected to a first terminal, and a drain electrode of the second FET is electrically connected to a second terminal [see figure 8], and wherein: the gate driver of the BMS is connected with the SSS via a first driving line and a second driving line [the two signals outputted by the controller considered as a first and second driving], the first driving line is connected with gate electrodes of the first and second FETs, and the second driving line is connected with the source electrodes of the first and second FETs [see figure 8] the driving line is connected between the  two  source electrodes of the FETs and also the driving circuit is connected to the gate of the FETS].
 It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use controller circuit arrangements for the FETs in Yang’s apparatus as taught by 392’ in order to provide a storage battery system capable of realizing safe operation while maintain high charging/discharging performance. 
           As to claim 5-, 392’ discloses in figure 7,  wherein: the gate electrode of the first FET is electrically connected to the first driving line via a gate resistor [gate resistor R3 and R4] , the source electrode of the first FET is electrically connected to the second driving line directly, and . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of  Feuchter, and in view of Li (US 2018/0233928).
As to claim 7, Yang discloses all of the claim inventions except, wherein the gate driver and the shunt circuit are arranged in the BMS, wherein: the gate driver has sensing pins, and two terminals of the shunt circuit are connected to the sensing pins of the gate driver, respectively.          Li discloses in figure 1, wherein the gate driver and the shunt circuit are arranged in the BMS, wherein: the gate driver has sensing pins, and two terminals of the shunt circuit are connected to the sensing pins of the gate driver, respectively [see ¶0023].
         It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use pins in Yang’s apparatus as taught by Li in order to accurately measuring  charging current.
      Further, it would have been an obvious matter of design choice to use different sensing or measuring means such as pins,  since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 9 -10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of  Fabregas et al. (US 9,234,943),  hereinafter Fabregas.
As to claim 9, Yang discloses all of the claim limitations except, wherein the current measurement circuit includes a first part and a second part, and wherein: the first part is connected to the shunt circuit through shunt terminals and performs a first current measurement to generate a first measured signal, and the second part is connected to the shunt circuit through 
As to claim 10, Yang in combinations with Li discloses, wherein: the first measured signal is used for controlling the BMS, and the second measured signal is used for controlling the SSS [noted that Yang discloses using current measured values to control the switches]. 
Claims  11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of  Li (US 2018/0233928), further in view of Alberkrack et al. (US 5,804,944), hereinafter Alberkrack.
  As to claim 11, Yang discloses all of the claim limitations except, wherein an output signal of a first opamp of the second part controls the gate driver of the BMS such that the gate driver of the BMS drives the SSS. 
   Alberkrack discloses in figure 1, wherein an output signal of a first opamp  [opamp 56] of the second part controls the gate driver of the BMS such that the gate driver of the BMS drives the SSS [see figure 1, see also Col. 4, lines 63-67].

  As to claim 12, Alberkrack discloses in figure 1, wherein a cascade connection of opamps provides a fast signal for the gate driver of the BMS and provides at least one filter with a low corner frequency for the second part of the current measurement circuit [Opamps provide filter with low switching frequency]. 
Claim 15 is  rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of  Feuchte, and in view of  Hoffkneeht et al. (US 2014/0359373), hereinafter Hoffkneeht.
          Regarding Claim 15, Yang in view of Feuchte discloses the claim inventionas claim 1 above, (see rejection above, 35 USC § 103 paragraph 2) except, a resistor, a diode, and a capacitor are connected between the first driving line and the second driving line in parallel, a cathode of the diode is connected to the first driving line, and an anode of the diode is connected to the second driving line. 
         Hoffkneeht discloses in figure 2, a resistor [see figure 2, resistor (R17)] , a diode [see figure 2, diode (205)] , and a capacitor [capacitor (C8)]  are connected between the first driving line and the second driving line in parallel, a cathode of the diode is connected to the first driving line, and an anode of the diode is connected to the second driving line [noted that the transistor switches Q17 and Q18 have independent drive signals and the C8, R17 and D205 are connected  in parallel  between the two switches; see figure 2, also claim 2]. 
   It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use resistor, diode and capacitor elements to control the gates of Yang’s switches as taught by Hoffkneeht in order to effectively the on and off status of the switches. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of  Feuchte, and in view of Takano (US 6,100,668). 
          Regarding Claim 16, Yang in view of Feuchte discloses the claim inventionas claim 1 above, (see rejection above, 35 USC § 103 paragraph 2) except, the second part including at least one second opamp cascade-connected to an output of a first opamp to form at least one filter with a low corner frequency and provide a fast signal for the gate driver.
            Takano discloses in figure 1,  the second part including at least one second opamp  [second opamp (62); cascade-connected to an output of a first opamp  [amplifier (61)] to form at least one filter with a low corner frequency and provide a fast signal for the gate driver [see Col. 4, lines 62-64].
          It would have been obvious to a person having ordinary skill in the art the time the invention was made to add additional current measuring means in Yang’s apparatus as taught by Feuchter when one current sensor breaks down, the current value of the battery can be obtained through the other current sensor; therefore, current sampling reliability is guaranteed, continuous charging and normal operation of the battery are guaranteed, the safety of the battery is improved, and the risks that hardware randomly fails are reduced.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 recites, inter alia, wherein a resistor, a diode, and a capacitor are connected between the first driving line and the second driving line in parallel, and wherein: a cathode of 
Claim 13 recites, inter alia, wherein the cascade connection of the opamps further includes at least one second opamp, the at least one second opamp cascaded and connected to an output of the first opamp via a current sensing terminal, and wherein the second opamp forms at least one filter by connecting the second opamp to the first opamp in a cascade. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859